DETAILED ACTION
Allowable Subject Matter
Claims 2-3 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While Chin does teach, in combination with every feature required by present claim 1, that the first, second, and third channels may be provided in groups (see Para. [0067]) he is silent as to selecting the number of channels in each group and the relative numbers between groups.
Other pieces of prior art teach the formation of channels in a heat exchanger micro-tube with varying cross-sections across the width of the tube and formed into groups of differing sizes (e.g. US 8,234,881, see Fig. 15; JP 2005127597A, see Fig. 1; CN 101526322A, see Fig. 4). However, none of these documents demonstrates the use of equal numbers of channels across the groupings. The applicant has provided criticality for this feature in the specification at Para. [0026] (as published). It does not appear that the prior art teaches or fairly suggests this feature of grouping the different channel sizes in groups having the same number of channels across the width of the micro-channel tube, as required by claim 2.
Claims 3 and 7-9 depend from claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-11 are not compatible with the claim from which they depend. Claim 1 recites that the widths of the channels are decreased at a fixed ratio, i.e. that each channel is reduced from the previous channel by a fixed percentage. Claims 10-11 recite a linear relationship between channel widths. This corresponds to reduction of channel widths at a fixed rate, i.e. that each channel is reduced in width by the same amount. These two statements are not compatible and do not represent a mathematical genus/species relationship. It is noted that the “fixed rate” language would correspond with the substance of the disclosure and suggested that claim 1 be corrected accordingly.
In claims 15, 16, and 18, “fine” has been interpreted as a typo meant to read ‘fin’. In present form, however, the claims are not parsable.
In claim 17, first and second portions lack antecedent basis.
In claim 20, the air cannot flow “through” the first side surface as recited. It is suggested that this be corrected to “over”, “past”, or “across”.
Claims 16-20 are also rejected for depending from claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 12-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (US 2005/0051317.

a row of channels (Ch1-Chn) disposed in the flat tube body along the width direction (see Fig. 5), the row of channels extending through the flat tube body along a length direction (Fig. 5; into the page), each channel comprising a first width (W1-Wn) in the width direction and a first height (H) in the thickness direction, the row of channels comprising at least first through third channels (more than three are illustrated; Fig. 5)disposed along the width direction wherein all channels have the same height (see Fig. 5) and the channels have widths which decrease at a fixed ration (see Para. [0061]; they decrease in a linear manner).

Chin further teaches that: the distances between each channel are identical (see Fig. 5), per claim 6; the first, second, and third channels are adjacent to each other in that order (see Fig. 5), per claim 12; other channels may be spaced between the first and second and between the second and third channels (see Para. [0067]), per claim 13; the first and second surfaces are windward and leeward, respectively (Fig. 5) and the first and third channels are placed adjacent to the first and second surfaces, respectively (Fig. 5), per claim 14.

Regarding claim 15, Chin teaches a heat exchanger comprising:
a microchannel flat tube comprising: a flat tube body (Fig. 5) comprising first and second planes disposed on opposite sides (top/bottom) of the flat tube body along a thickness (height) direction and first and second side surfaces disposed on opposite sides of the flat tube body (windward/leeward sides) 
a row of channels (Ch1-Chn) disposed in the flat tube body along the width direction (see Fig. 5), the row of channels extending through the flat tube body along a length direction (Fig. 5; into the page), each channel comprising a first width (W1-Wn) in the width direction and a first height (H) in the thickness direction, the row of channels comprising at least first through third channels (more than three are illustrated; Fig. 5)disposed along the width direction wherein all channels have the same height (see Fig. 5) and the channels have widths which decrease at a fixed ration (see Para. [0061]; they decrease in a linear manner);
first and second (170, 171) collecting pipes with the tubes connected therebetween and communicating with inner cavities thereof (Fig. 9) and fins sandwiched between each set of adjacent tubes (Fig. 9; 174).

Regarding claim 20, the first channel is adjacent to the first side surface (Fig. 4; left) the third channel is adjacent to the second side surface (Fig. 4; right)wind generated by an external fan (see airflow arrows in Fig. 4) passes over the first side surface adjacent to the first channel, through the fins, and out from a position adjacent the third channel (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Nishikawa (US 2004/0069477).
Chin does not teach the use of rectangularly shaped channels with chamfered corners of the same chamfer radius in all channels.

It would have been obvious to form the channel cross-sections of Chin as taught by Nishikawa in order to prevent channel obstruction due to manufacturing defects (see Para. [0035]). It is noted that due to the identical heights of all channels in Chin, the channels of the combination will all have the same chamfer radius.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Oh (US 2002/0066554).
Chin teaches all the recited limitations except that the widths of the first through third channels decrease in a linear relationship.
Oh teaches that it is old and well-known to decrease the cross-section of channels in a microchannel tube from the windward to the leeward side with a linear equation (see Fig. 6) and that the precise linear equation used is a results effective variable determined by modeling and testing (Para. [0026]-[0028]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try the linear reduction of cross-sectional area taught by Oh in the device of Chin as there are a limited number of possible outcomes (a linear equation only has two variables). This would result in the advantages of matching reduction in cross-sectional area of the channels to the efficiency losses across the tube width, as taught by Oh, with the retention of a thin-wall for all channels by only modifying the width of the channels, as taught by Chin. As the cross-section of rectangular channels of a constant height is directly determined by the width of those channels, the widths would reduce according to a .

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Memory (US 2002/0134537).
Chin does not teach any specifics of the fins.
Memory teaches that it is old and well-known in the art to form fins  with first and second portions adjacent to upwind and downwind channels of a microchannel tube, respectively, wherein the first and second portions have different shapes, per claim 16; the first portion in windowed and the second portion is not, per claim 17; and the first and second portions have different opening densities, per claim 18; and the fins are louvered with a greater opening density in the first portion than the second, per claim 19 (all as annotated below).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the fin design of Memory in the device of Chin as Chin specifically left the choice of all details of fin design to one of ordinary skill.

    PNG
    media_image1.png
    495
    421
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DEVON RUSSELL/Primary Examiner, Art Unit 3763